FILED
                            NOT FOR PUBLICATION                             APR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50246

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00251-GT

 v.
                                                 MEMORANDUM*
PEDRO DE LA ROSA-SOTO, a.k.a.
Guadalupe Delarosa, a.k.a. Emmanuel
Infante Delarosa,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Pedro De La Rosa-Soto appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      De La Rosa-Soto contends that the district court procedurally erred by

failing to calculate the applicable Guidelines range. It is plain error for a district

court to fail to calculate the Guidelines range. See United States v. Hammons, 558
F.3d 1100, 1105 (9th Cir. 2009). Nevertheless, the record reflects that the district

court was aware of the undisputed Guidelines range. Accordingly, any error by the

district court was harmless and did not affect De La Rosa-Soto’s substantial rights.

See Fed. R. Crim. P. 52(a).

      De La Rosa-Soto also contends that his sentence is substantively

unreasonable in light of victimless nature of his supervised release violation. The

district court did not abuse its discretion in imposing De La Rosa-Soto’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the top end of

the undisputed Guidelines range is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances. See Gall,
552 U.S. at 51; see also United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir.

2007) (“A violator who, after committing an offense and being placed on

supervised release for that offense, again commits a similar offense is not only

more likely to continue on that path, but also has demonstrated to the court that the

violator has little respect for its command.”).

      AFFIRMED.


                                            2                                     14-50246